DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 16/921274 filed on 07/06/2020. Claims 1-11 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. KR10-2019-0090355, filed in Korea on 07/25/2019, has been received.

Specification
The disclosure is objected to because of the following informalities:
In [00114] of the originally filed specification it recites “the pixel circuit of FIG. 4”, however, Fig. 4 of the instant application is a timing diagram. “the pixel circuit of FIG. 4” should read “the pixel circuit of FIG. 3” being that in [0014]-[0015] and [00117] of the originally filed specification, it recites that Fig. 3 is the pixel circuit rather than Fig. 4.
Appropriate correction is required.


Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US Patent Pub. No. 2019/0371236 A1) in view of Chiou (US Patent Pub. No. 2008/0259064 A1).
Regarding claim 1, Sakai teaches a display device (Sakai, Fig. 2, display device) comprising: 
a display panel provided with multiple pixels (Sakai, Fig. 2, organic EL panel 6 with pixel circuit 62); 
a driving circuit driving the display panel by supplying a scan signal to horizontal lines sequentially, starting from a first horizontal line to a last horizontal line, through multiple gate lines each connected to the pixels in each of the horizontal lines of the display panel, in synchronization with supply of a data voltage through multiple data 
a power generator supplying an operating voltage to the display panel (Sakai, Fig. 2 and [0031], an initialization driver (initialization power source line driving section) 50).
Sakai does not seem to explicitly teach wherein each of the pixels includes: 
a first switching transistor of which a gate electrode is connected to the gate line, of which a first electrode is connected to the data line, and of which a second electrode is connected to a first node;
a driving transistor of which a gate electrode is connected to a reference line and thus receives a reference voltage supplied from the power generator, of which a first electrode is connected to the first node, and of which a second electrode is connected to a second node; and 
a light-emitting device of which an anode electrode is connected to the second node, and of which a cathode electrode is connected to a power line through which the power generator supplies a low-potential driving voltage.
Sakai’s teaching is directed to an OLED display (Sakai, [0045], OLED), and before the time of first effective filing of the claimed invention, there had been a recognized problem or need in the art or OLED displays that it is difficult to consistently maintain the luminance of a display due to stored voltage potential of a storage capacitor during the programming stage may not be accurate due to the IR drop of the power line, which extends from the power source VDD to the driving transistor, and 
There were a finite number of identified and predictable potential solutions to the recognized need or problem, Chiou teaches a pixel for an OLED display wherein each of a pixel includes:
a first switching transistor of which a gate electrode is connected to the gate line, of which a first electrode is connected to the data line, and of which a second electrode is connected to a first node (Chiou, Figs. 2A and 3A, data transistors 21 and 31, with a gate electrode connected to scan/gate line, a first electrode connected to Vdata/data line, and a second electrode connected to driving transistor 22 and 32);
a driving transistor of which a gate electrode is connected to a reference line and thus receives a reference voltage supplied from the power generator, of which a first electrode is connected to the first node, and of which a second electrode is connected to a second node (Chiou, Figs. 2A and 3A, driving transistors 22 and 32, with a gate electrode connected to reference signal VREF, a first electrode connected to data transistor 21 and 31, and a second electrode connected to lighting device 24); and 
a light-emitting device of which an anode electrode is connected to the second node, and of which a cathode electrode is connected to a power line through which the power generator supplies a low-potential driving voltage (Chiou, Figs. 2A and 3A, lighting device 24 and 34 with anode connected to driving transistor 22 and 32, cathode connected to VSS).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success, to replace the pixel structure of Sakai with the 
Regarding claim 3, Sakai in view of Chiou teaches the limitations of the parent claim 1 and further teaches the reference voltage is higher than the low-potential driving voltage in terms of potential (Chiou, Figs. 2B and 3B, Vref is a positive voltage; Chiou, [0024], a cathode electrode connected to a ground level VSS or a negative voltage level). 
Regarding claim 4, Sakai in view of Chiou teaches the limitations of the parent claim 3 and further teaches a sum of the reference voltage and a threshold voltage of the driving transistor is higher than the low-potential driving voltage in terms of potential (Chiou, Figs. 2B and 3B, Vref is a positive voltage; Chiou, [0024], a cathode electrode connected to a ground level VSS or a negative voltage level; it is obvious to one of ordinary skill in the art that the sum of two value is larger than zero, i.e. ground, or negative number).
Regarding claim 6, Sakai in view of Chiou teaches the limitations of the parent claim 1 and further teaches the driving circuit applies the data voltage that is higher than the low-potential driving voltage to the data line (Chiou, Figs. 2B and 3B, VDATA is a positive voltage; Chiou, [0024], a cathode electrode connected to a ground level VSS or a negative voltage level).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US Patent Pub. No. 2019/0371236 A1) in view of Chiou (US Patent Pub. No. 2008/0259064 A1) and Chen (US Patent Pub. No. 2019/0385520 A1).
Regarding claim 2, Sakai in view of Chiou teaches the limitations of the parent claim 1. Sakai in view of Chiou does not seem to explicitly teach each of the pixels further includes a second switching transistor of which a gate electrode is connected to the gate line through which the scan signal is supplied to a previous pixel line, of which a first electrode is connected to one of the second node and the gate electrode of the driving transistor, and of which a second electrode is connected to a remaining one of the second node and the gate electrode of the driving transistor, respectively.
However, in a related art of OLED display pixel, Chen teaches a second switching transistor of which a gate electrode is connected to the gate line through which the scan signal is supplied to a previous pixel line, of which a first electrode is connected to one of the second node and the gate electrode of a driving transistor, and of which a second electrode is connected to a remaining one of a second node and the gate electrode of the driving transistor, respectively (Chen, Figs. 6 and 7, TFT M5, gate is connected to S1, which corresponds to scanning of the previous cycle/line, because the data input of the pixel is controlled by S2 connected to gate of M3 to input Vdata, and in Fig. 7 S1 happens before S2; TFT M5 connects the gate of driving transistor M1 and source of driving transistor M1).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to include the TFT M5 with the TFT M4 which both controlled by the same signal to apply VI/Vreset to the driving transistor .

Allowable Subject Matter
Claims 5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the outputting of second reference voltage in a blank period in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. The above cited prior art Chiou does not seem to teach or suggest a blank period and also does not seem to teach or suggest a second reference voltage has a level that is farther from the low-potential driving voltage than a first reference voltage in the manner claimed as a whole.
Regarding claim 7 and its dependent claims, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the further inclusion of second switching transistor, third .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent No. 6,229,506 B1 to Dawson et al. discloses a similar invention as recited, specifically the way the first switching transistor, the driving transistor and the light-emitting device are connected in the manner claimed in claim 1 (Dawnson, Fig. 2, P1, P2 and OLED), and a transistor connected gate and one electrode of the driving transistor in the manner claimed in claim 2 (Dawnson, Fig. 3 and 4, P3).	
U.S. Patent Pub. No. 2015/0035448 A1 to Wang discloses a similar invention as recited, specifically the way the first switching transistor, the driving transistor and the light-emitting device are connected in the manner claimed in claim 1 (Wang, Fig. 2, T1, DTFT and OLED).
U.S. Patent Pub. No. 2015/0054812 A1 to Jeon discloses a similar invention as recited, specifically the way the first switching transistor, the driving transistor and the light-emitting device are connected in the manner claimed in claim 1 (Jeon, Fig. 2, T2, T1 and OLED).
U.S. Patent Pub. No. 2015/0279274 A1 to Pyo discloses a similar invention as recited, specifically the way the first switching transistor, the 
U.S. Patent Pub. No. 2015/0325169 A1 to Qing et al. discloses a similar invention as recited, specifically the way the first switching transistor, the driving transistor and the light-emitting device are connected in the manner claimed in claim 1 (Qing, Fig. 2, T2, DTFT1 and OLED1).
U.S. Patent Pub. No. 2017/0169761 A1 to Ma discloses a similar invention as recited, specifically the way the first switching transistor, the driving transistor and the light-emitting device are connected in the manner claimed in claim 1 (Ma, Fig. 3a, T1, DT and OLED).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DONG HUI LIANG/Primary Examiner, Art Unit 2693